ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the Insurance Company of North America for further review of the August 29, 1995 decision of the Court of Appeals be, and the same is, granted for the purpose of reversing that decision and reinstating the summary judgment entered in its favor in the Hennepin County District Court. The record demonstrates no genuine issues of material fact with regard to the plaintiff Paul *411C. Sprenger’s claim that the alleged loss occurred while the insurance policy was in effect. The policy is not ambiguous and the plaintiff has failed to sustain his burden of demonstrating when the alleged loss occurred. See Boedigheimer v. Taylor, 287 Minn. 323, 178 N.W.2d 610 (1970).
BY THE COURT:
/s/ Alexander M. Keith Chief Justice